Citation Nr: 0525433	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  05-17 641	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error was committed in the 
Board of Veterans' Appeals decision of January 23, 1981 that 
denied entitlement to service connection for post-operative 
residuals of a laminectomy and disc surgery, an increased 
evaluation for a lumbosacral strain, and a total disability 
evaluation for individual unemployability due to service-
connected disabilities.


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1959 to January 1963.

2.  Regarding the Board of Veterans' Appeals (Board) 
decision issued on January 23, 1981, the veteran and his 
representative have failed to set forth the specific issue 
or issues to which the motion pertains, clear and specific 
allegations of clear and unmistakable error (CUE) of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. §§ 20.1404(a), (b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs (VA) 
file number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a) (2004).

The motion for revision must also set forth clearly and 
specifically the alleged CUE, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(b) (2004).

In the current case, VA was informed by the veteran's 
representative in September 2002 that the veteran intended 
to file a claim of CUE regarding the Board's decision issued 
on January 23, 1981.  In typed contentions submitted to VA 
in December 2002, the representative presented specific 
arguments related to a separate claim for entitlement to 
earlier effective dates for the award of an evaluation of a 
low back disability and TDIU.  Under the heading "Review of 
CUE Claim," the representative requested that the Board 
initiate a review of the raised claim for CUE.  In 
contentions submitted to VA in July 2003 and March 2005, the 
representative failed to present any arguments or 
allegations regarding the Board's January 23, 1981 decision.  
The Board issued a letter to the veteran and his 
representative in June 2005 that acknowledged that a claim 
for revision of a final Board decision on the basis of CUE 
had been requested.  They were informed of the rules and 
regulations governing claims of CUE and were urged to review 
these rules.  No further contentions regarding CUE in the 
Board's decision of January 23, 1981 has been presented.

The Board finds that the contentions presented have failed 
to set forth the specific issue or issues to which the 
motion pertains, clear and specific allegations of CUE of 
fact or law in the Board decision, the legal or factual 
basis for such allegations, and why the result would have 
been manifestly different but for the alleged error.  
Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. §§ 20.1404(a) & (b) 
(2004), the motion is dismissed without prejudice.

(Continued on next page.)



ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2004) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2004).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



